Citation Nr: 0308549	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  03-05 062 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel







INTRODUCTION

The veteran served on active duty from August 1940 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  Bilateral hearing loss, which was first claimed more than 
56 years after the veteran's separation from active military 
service and has not been formally diagnosed, is not shown to 
have had its onset during service or to be causally related 
to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, it is 
noted that, right after the receipt of the veteran's claim 
for service connection for bilateral hearing loss in August 
2002, the RO sent him a letter, also dated in August 2002, 
acknowledging receipt of his application, reminding him of 
his claim file number, and advising him that VA would take 
all necessary steps to help him develop his application for 
VA benefits.  In that letter, the RO also advised the veteran 
of VA's re-defined duties to assist and notify claimants 
under the VCAA, and of the evidence that he needed to submit 
in order to establish entitlement to service connection for 
bilateral hearing loss.  The RO also asked the veteran 
therein to submit any such evidence within 30 days, informed 
him of the development that had already been taken with 
regard to his claim (in the form of a request for private 
medical records from an identified private medical health 
provider), and invited the veteran to contact VA if he had 
any questions or needed further assistance.  The record 
confirms that the RO requested, and thereafter made part of 
the file, copies of records reflecting private medical 
treatment furnished by a private physician identified by the 
veteran (Dr. M. J.).  In September 2002, the RO received a 
statement from the veteran replying to the August 2002 
request for additional evidence and/or information.  In that 
statement, the veteran indicated that the records from Dr. M. 
J. were the only supporting evidence in his case, and 
requested a medical examination "to show the degree of 
limitation of this condition."  Having received the 
veteran's selection to have a Decision Review Officer review 
his case, the RO notified him, by letter dated in November 
2002, that the requested review would be accomplished and 
that, if the benefit sought remained denied afterwards, he 
would be issued a Statement of the Case (SOC), with 
instructions to continue his appeal.  The review was 
accomplished, the benefit remained denied, and an SOC was 
accordingly issued, in February 2003.  The RO explained in 
that SOC the rationale for the continued denial, and provided 
citations to all applicable laws and regulations, to include 
the VA regulation addressing VA's re-defined duties to assist 
and notify under the VCAA (38 C.F.R. § 3.159).  More 
recently, by letter dated in March 2003, the RO informed the 
veteran that his case had been certified for the Board's 
review, that his records were accordingly being transferred 
to the Board's headquarters in Washington, D. C., and that 
the veteran still nevertheless had the right to submit 
additional evidence and/or argument directly to the Board.  
No response to that last communication is of record.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the veteran regarding the matter 
on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).



Factual background and legal analysis

A review of the record reveals no evidence of complaints or 
objective findings related to hearing loss at any time during 
service, and a normal hearing loss evaluation ("15/15," 
bilaterally) upon separation medical examination in October 
1945.  The veteran's service records do not show, nor 
suggest, continued exposure to acoustic trauma; rather, they 
reveal that the veteran served as a mail clerk while on 
active duty.

VA examined the veteran in March 1950 in relation to a claim 
he had filed for service connection for bronchitis.  No 
complaints, or objective findings, related to hearing loss 
were noted in the resulting examination report.

The veteran filed his claim for service connection for 
bilateral hearing loss in August 2002, claiming hearing loss 
due to inservice acoustic trauma while firing a 90mm gun 
during combat in World War II.  He pointed out to the records 
from Dr. M. J. as supporting evidence in his claim.  All of 
those records, produced in the years 2000, 2001, and 2002, 
refer to medical treatment for conditions other than hearing 
loss, but most of them contain incidental evaluations of the 
veteran's various systems, including his hearing 
capabilities, which were always noted to be "normal" (as 
shown in records dated in December 2000, May 2001, June 2001, 
August 2001, October 2001, January 2002, May 2002, June 2002, 
July 2002, and August 2002), except in February 2001 and 
April 2002, when it was noted, without any further 
explanation, that there was "decreased" hearing.

The VA statutory and regulatory provisions addressing service 
connection claims mandate that service connection be granted 
for any disability resulting from disease or injury incurred 
or aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  
Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002) .

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002). The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility [emphasis supplied.]  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

At the outset, the Board acknowledges the veteran and his 
representative's requests to obtain a medical examination and 
an etiology opinion on this matter.  Given the particular 
circumstances of this case, however, the Board is of the 
opinion that such additional action is unwarranted, even 
under the VCAA, because there exists no reasonable 
possibility that any such additional assistance would provide 
evidence to substantiate the veteran's claim.  See 38 C.F.R. 
§ 3.159(d) (2002).  Specifically, there is no competent 
evidence of hearing loss at any time during service or during 
at least the more than 56 years that elapsed between the 
veteran's separation from active military service and his 
filing of his service connection claim in August 2002

Even if it were acknowledged that a current hearing 
disability is manifested, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
immense gap of more than five decades between the veteran's 
service and his first allegations ever of suffering from 
hearing loss, any opinion relating the claimed current 
bilateral hearing loss to service would certainly be 
speculative.  As indicated earlier, service connection based 
on resolution of reasonable doubt in favor of a claimant may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2002).  The duty to 
assist is not to be invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).

In short, the Board finds that bilateral hearing loss, which 
was first claimed more than 56 years after the veteran's 
separation from active military service and has not been 
formally diagnosed, is not shown to have had its onset during 
service or to be causally related to service.  In view of 
this finding, the Board concludes that bilateral hearing loss 
was not incurred in or aggravated by service.  The claim 
shall be denied.


ORDER


Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	JOAQUÍN AGUAYO-PERELES
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

